Case 6:19-cv-00373-MJJ-CBW Document 107 Filed 05/08/20 Page 1 of 2 PageID #: 1920




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 JEREMY RAYE DESHOTEL ET AL                      CIVIL ACTION NO. 19-cv-0373

 VERSUS                                          JUDGE JUNEAU

 CARDCASH EXCHANGE INC ET AL                     MAGISTRATE JUDGE
                                                 WHITEHURST


                                   JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including

  the written objections filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

        IT IS ORDERED that the Motion to Dismiss Penalty, Punitive, or Exemplary

  Damages [Doc. 60] is GRANTED IN PART AND DENIED IN PART. IT IS

  ORDERED that defendants’ motion to dismiss the plaintiffs’ claim for punitive

  damages against the City of Scott is GRANTED, and this claim is DENIED AND

  DISMISSED WITH PREJUDICE. IT IS FURTHER ORDERED that defendants’

  motion to dismiss the plaintiffs’ claim under Section 1983 for punitive damages

  against Sergeant Lege in his individual capacity is DENIED.
Case 6:19-cv-00373-MJJ-CBW Document 107 Filed 05/08/20 Page 2 of 2 PageID #: 1921




        IT IS FURTHER ORDERED that the defendants’ motion to dismiss the

  plaintiffs’ state law claim for punitive damages is GRANTED, and this claim is

  DENIED AND DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED at Lafayette, Louisiana, this the 8th day of

  May, 2020.

                                       _________________________________
                                       UNITED STATES DISTRICT JUDGE
